Citation Nr: 0816609	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  94-43 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for status post fusion L-4 
to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1985.

This matter arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over this case has 
transferred to the RO in No. Little Rock, Arkansas.  In June 
1996 a Board hearing was held before the undersigned Veterans 
Law Judge.

This case was most recently before the Board in April 2004.  
The April 2004 Board decision granted the veteran a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) and remanded the issue 
on appeal.


FINDING OF FACT

The veteran's low back disability is manifested by severe 
limitation of motion and is not productive of pronounced 
intervertebral disc syndrome or incapacitating episodes of a 
total duration of at least six weeks.


CONCLUSION OF LAW

A rating in excess of 40 percent for status post fusion L-4 
to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59 (2007); 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); Diagnostic Code 5293 (effective prior 
and subsequent to September 23, 2002); Diagnostic Code 5237, 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                     VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2004, the veteran was informed 
of the evidence and information necessary to substantiate the 
claim, the information required to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see November 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  The Board observes that as 
the claim is being denied in this case, the matters of notice 
regarding the assignment of a disability rating and effective 
date for such award is not at issue.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant' 
s employment and daily life" and (2) that if an increase in 
the disability is found, the rating will be assigned by 
applying the relevant Diagnostic Codes (DC) based on "the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life."  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice must 
also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The May 2004 VCAA letter in this case failed to provide the 
veteran with notice that to substantiate his claim the 
evidence may demonstrate the effect that the worsening of his 
condition has on his employment and daily life.  Vazquez-
Flores, supra.  The letter also failed to notify the veteran 
that if an increase in his disability was found, the 
disability rating would be assigned in accordance with the 
applicable diagnostic code.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

The Board finds that the veteran has had a meaningful 
opportunity to participate in the adjudication of this claim 
such that essential fairness was assured.  A review of the 
evidence of record reveals that, in the November 2007 
supplemental statement of the case, the veteran was 
specifically notified of the evidence necessary to obtain an 
increased rating for his low back disability.  Furthermore, 
the May 2004 notice letter that the veteran received during 
this appeal, although not substantively adequate for section 
5103(a) purposes, did provide him with information of VA's 
responsibility to assist him in obtaining evidence and 
provide him with a medical examination if necessary, as well 
as how to contact VA with any questions he may have.  
Importantly, the Board notes that the veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  Based 
on the foregoing, the Board finds that the veteran has had a 
meaningful opportunity to participate in the adjudication of 
the increased rating claim such that the essential fairness 
of the adjudication was not affected.  Sanders, supra.

Duty to Assist

Service medical records are associated with the claims file, 
as are VA and private treatment records.  VA spine 
examinations have been conducted during the appeal period.  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  As for the lumbar spine 
increased rating claim, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

A November 1985 rating decision granted service connection 
for low back disability, and the veteran's lumbar spine 
disability is currently rated as 40 percent disabling, 
effective April 1, 1994.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

With respect to the application of the "old" criteria, the 
Board notes that the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 (pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain).  Consequently, those 
codes need not be discussed further.  However, a higher 
rating (60 percent) is potentially available under former 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

As noted by records such as a June 2000 private MRI, 
degenerative disc disease of the lumbar spine has been shown.  
Under Diagnostic Code 5293, the maximum schedular rating of 
60 percent is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A precedent opinion of VA's Office of 
General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
Board observes that while muscle spasm and complaints of 
radiculopathy have been noted, reflexes, muscle strength, and 
sensation impairment does not approach the level of 
pronounced intervertebral disc syndrome.  Persistent symptoms 
compatible with sciatic neuropathy have not been continual, 
and the veteran does have more than little intermittent 
relief.  Further, the Board notes that while polyneuropathy 
has been found, VA examiners in July 2002 and March 2007 
attributed the polyneuropathy to the veteran's nonservice-
connected diabetes.  The veteran's disc disease has been 
described as mild.  In short, the objective findings are not 
indicative of a pronounced lumbar spine disability.  All in 
all, considering the absence of significant neurological 
symptoms attributed solely to the service-connected low back 
disability (as opposed to the neurological symptoms 
attributed to nonservice-connected diabetes) the Board has no 
basis to conclude the veteran's disability is pronounced in 
nature.  Therefore, the assignment of a 60 percent rating for 
pronounced intervertebral disc syndrome is not warranted 
under the old criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide, in part, that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months.  Effective 
September 26, 2003, intervertebral disc syndrome was assigned 
a new diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  The revised schedule does 
not provide for an evaluation higher than 60 percent.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The veteran has indicated (March 2007) that he had 2-3 
incapacitating episodes over the prior 12 months, resulting 
in bed rest of 1-3 days.  As such, the record does not show 
intervertebral disc syndrome manifested by incapacitating 
episodes of a total duration of at least six weeks, the 
criteria for a 60 percent evaluation under the "new" 
criteria.

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
criteria for a 40 percent rating are: Unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
there is no medical evidence diagnosing ankylosis of the 
veteran's lumbar spine, and there are none of the above 
symptoms indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100 or 50 percent rating are not met.  In sum, 
the revised General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
veteran's disability.

The veteran could also potentially be entitled to a higher 
initial rating for his low back, if his disability was rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, and pursuant to Note (1), any associated objective 
neurologic abnormalities were rated separately.  For example, 
a 40 percent rating under the General Rating Formula and a 
separate 10 percent rating for decreased sensation in the 
lower extremity due to his back condition, under Diagnostic 
Code 8520 would constitute a higher initial rating than 40 
percent.  In order to be entitled to a 40 percent rating 
under the General Rating Formula, the evidence would have to 
show limitation of forward flexion of the thoracolumbar spine 
of 30 degrees or less.  At the May 1998 and March 2007 VA 
examinations, for example, he had flexion to 30 degrees, and 
that finding is consistent with a 40 percent rating under the 
new criteria.  If it is conceded that the veteran meets the 
criteria for a 40 percent rating under the General Rating 
Formula, the evidence would have to show that he has at least 
mild incomplete paralysis under Diagnostic Code 8520 (which 
would warrant a 10 percent rating), in order to have a higher 
initial combined rating than the 40 percent assigned under 
Diagnostic Code 5293.  There is no objective evidence, 
however, revealing that the veteran has mild incomplete 
paralysis of the sciatic nerve.  As noted, both the July 2002 
and March 2007 VA examiners found no clinical evidence of 
radiculopathy or sciatica (originating from the spine).  As 
such, the veteran would not be entitled to a higher rating 
for his low back than 40 percent, when his disability is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, and sciatic nerve abnormalities are 
rated separately.

Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board acknowledges and 
finds credible the veteran's assertions regarding his low 
back pain.  There is no medical evidence, however, to show 
that any other symptom, such as flare-ups of pain, weakness, 
or incoordination results in any additional limitation of 
motion of the lumbar spine or any other additional functional 
limitation so as to support a rating in excess of 40 percent 
under the rating schedule.

In short, a rating in excess of 40 percent for low back 
disability is not warranted at any time during this appeal.  
Hart.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's low back disability (prior to 
July 31, 2002) has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  The low back disability, alone, did 
not result in marked interference with employment (prior to 
July 31, 2002).  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 40 percent for status post fusion L-4 
to sacrum, with lumbosacral spondylolisthesis and 
spondylolysis, is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


